Title: Thomas Boylston Adams to Abigail Adams, 5 August 1795
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother,
            The Hague August 5th. 1795.
          
          Though it is but a few days since I had the pleasure of writing you, I cannot omit a direct occasion, especially as they occur so seldom, were it merely to repeat the information that no material alteration has taken place in my health or spirits since my last. Indeed I usually find little else to remark, which can be called original after copying three or four sheets of politic’s, the production of another pen, and which usually anticipate all the current news of the times, as well as pretty accurate calculations of the future. My time of writing to my friends in America is after all streams of intelligence

have been thus drained & exhausted, & when nothing remains but the alternative of dull repetition, or uninteresting comment.
          As to Society in Holland—I will make the same remark to you, as I did to one of our Countrymen who asked me—how I found it? I have not yet found it all. “I believe you” said he, “for if my observation be accurate, the Hollanders would have required no other barriers against the french Armies for the defence of their Country, had it been as difficult of access, as the inside of their houses.” The Gentleman is a native of a part of our Country, where hospitality, is one of its proverbial characteristics; he might therefore be more readily excused for the seeming asperity of his remark. I cannot go the whole length of my friend the Bostonian, because in reality I have experienced many marks of civility & some of kindness, since I have been in the Country, and though new habits, manners, & customs have usually something forbidding in them to a stranger, time & residence seldom fail to reconcile them to him.
          My liesure hours, of which I have not so many as you might conclude, are employed in the acquisition of the french, & dutch languages, or in reading. The french is already tolerably familiar, and I hope the dutch will be so in time—though I should run the hazard of a lock-jaw or an inflamatory sore throat in the acquisition.
          The interesting political occurrences of a recent date are detailed by the Minister at full length to my Father; but some yet more recent than the date of his last letter; are the total defeat of the Emigrant expedition in Britanny, by the slaughter or capture of their whole force & Army, announced to the Convention by the Representative Tallien on the anniversary, of the memorable 9. Thermidor. The denunciator of the mighty Tyrant, became the annunciator of this mighty victory, which palsy’s the hopes, & blasts the expectations of so many vasals of Royalty. I use the language of the times—a style less personified, would not become the magnitude of the occasion or the importance of the event. The inauguration of Monsieur as Louis 18—which I erroneously stated in a former letter as an actual coronation, has not procured his acknowledgment by any other power’s than Britain & the Emperor; even the Emperor perhaps ought not to be included as yet, only upon the presumption that the triple Alliance, will take him under protection.
          The other event is the conclusion of a peace with Spain by the french Republic, in a Treaty signed at Basle towards the close of last month. By it, all the territorial conquests made in Spain by the french are to be restored, and in return the Spanish possessions in

St Domingo are ceded to France— Holland as the Ally of France is included in the peace. These two occurrences have again brightened the prospect of our Republican friends, which but a few days past wore a gloomy aspect. Even Paris itself is said to be calm again. The Nubes Volantes which so frequently obscure the french horizon, have never yet amounted to total darkness— some propitious breeze may yet spring up to dissipate them; if it were wise to wish, or rather, if it were not vain—who would not say, may the Sun rise no more in crimson blushes upon that mighty Nation.
          Our portraits in miniature are sent by this occasion— Perhaps you will discover without my prompting, that the Artist is my particular friend. Though an accidental acquaintance, I have not found him the less deserving of my esteem. His only merit is not that of a good painter— he is a man of taste in litterature also, though his profession leads him to the cultivation of fanciful rather than studied productions; and what is a qualification equally essential to render an acquaintance pleasing— he has an excellent temper & disposition. Though an Englishman by birth & education, he has very few of the foibles, and none of the asperity, attributable to many of his Countrymen. If the pictures reach you safely, I hope you will prize them somewhat the more for the Artists sake.
          Present me in all duty to my Father— I enclose him a duplicate of my Brothers letter by the way of Philadelphia, in lieu of one from myself for this time; to all other friends health, friendship & love / from, dear mother / your son
          
            Thomas B Adams
          
        